Opinion issued January 26, 2010
 









In The
Court of Appeals
For The
First District of Texas



NO. 01-10-00034-CV



IN RE JOHN CORTINO, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION  (1)


By petition for writ of mandamus, relator, John Cortino, challenges the trial
court's denial of his motion to proceed in forma pauperis.  The trial court has
informed this Court that Cortino's motion to proceed in forma pauperis was denied
in error, and that John Cortino may proceed without payment of costs.   
We dismiss the petition for writ of mandamus as moot.  The stay entered
January 25, 2010, is lifted.  All outstanding motions are overruled as moot.      
 
Per Curiam 

Panel consists of Justices Jennings, Hanks, and Bland.    


1. 	The underlying case is John Cortino v. Elva Anne-Delia Saldana Cortino, No.
200944638 in the 246th Judicial District Court of Harris County, Texas, the Hon. Jim
York, presiding.